           Case 1:18-cv-00420-LY Document 17 Filed 05/31/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION                                         31   p:    2: a
QUINTON ELDRIDGE CRUCE,                           §                                               at
               PLAINTIFF,                         §
                                                                                        (


                                                  §
V.                                                §    CIVIL NO. A18CVOO42OLYJ
                                                  §
LAMPASSAS COUNTY, TEXAS, THE                      §
CITY OF LAMPASSAS, LAMPASSAS                      §
COUNTY SHERIFF'S OFFICE,                          §
LAMPASSAS POLICE DEPARTMENT,                      §
OFFICER LARRY C. WILSON,                          §
OFFICER JOSH WATSON, DEPUTY                       §
LOGAN JONES AND DEPUTY                            §
DENNIS JAMES,                                     §
                DEFENDANTS.                       §
                                                  §


                                       FINAL JUDGMENT

       Before the court in the above styled and numbered cause is an Agreed Dismissal By

Stipulation filed May 31, 2019 (Clerk's Document No. 16). In accordance with the parties'

stipulation, Plaintiff Quinton Eldridge Cruce agrees to voluntarily dismiss all claims asserted against

all Defendants in this action. Having considered the stipulation,

       IT IS ORDERED that all claims alleged in this action are DISMISSED WITH

rJI,jj) cI.JJ'!

       All matters in controversy among these parties and made the basis of Cruce's cause of action

have been resolved. As nothing remains for resolution in the cause, the court renders the following

Final Judgment pursuant to Federal Rule of Civil Procedure 58.

       IT IS FURTHER ORDERED that the case is CLOSED.

        SIGNED this                   day of May, 2019.




                                                      TED STA     S DI   TRICT JUDGE
